Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-31-2006

Lakeside Resort Entr v. Bd Supv Palmyra Twp
Precedential or Non-Precedential: Precedential

Docket No. 05-1163




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Lakeside Resort Entr v. Bd Supv Palmyra Twp" (2006). 2006 Decisions. Paper 487.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/487


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 05-1163


                     LAKESIDE RESORT ENTERPRISES, LP;
                        LAKESIDE WATERS EDGE, INC.;
                          PAUPACK HOLDING, INC.;
                       LAKESIDE WATER SYSTEM, INC.;
                        EDWIN, INC.; MARK GAWRON;
                           MARCELLA GAWRON;
                     GERALD GAWRON; JEROME GAWRON,

                                                      Appellants
                                           v.

              BOARD OF SUPERVISORS OF PALMYRA TOWNSHIP;
                          PALMYRA TOWNSHIP



                      Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 01-cv-01238)
                       District Judge: Honorable Richard Caputo


                                Argued March 7, 2006

                  Before: AMBRO and STAPLETON, Circuit Judges,
                             STAGG,* District Judge

                             (Opinion filed: July 20, 2006)

                  ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge


      *
       Honorable Tom Stagg, Senior District Judge for the Western District of
Louisiana, sitting by designation.
              IT IS NOW ORDERED that the published Opinion in the above case filed
July 20, 2006, be amended as follows:

               On page 5, note 4, third line, replace “4(a)(4)(B)(I)” with 4(a)(4)(B)(i)”.

               On page 6, first two lines, replace:
                     We also “exercise plenary review over the question of
                     whether the district court applied an incorrect legal standard.”
               with:
                     We also exercise “‘plenary review over questions of statutory
                     construction.’”

              On page 11, last paragraph, fourth line, delete quotation marks around
“intended or designed”.

               On page 12, note 8, third line, replace “occupancy . . . as a” with occupancy
as . . . a”.

              On page 15, first full paragraph, ninth line, insert “they” between “showed
that” and “treated it”.

                                           By the Court,


                                           /s/ Thomas L. Ambro, Circuit Judge


Dated: August 31, 2006




                                              2